the President delivered the unanimous opinion of the Court, (consisting of Judges *7Fleming, Roane, Brooke, and Coalter,) “ that the title of the appellee to the slaves in question, being under an absolute bill of sale by an executor, who was nevertheless permitted to retain the possession thereof, the same ought to be considered as fraudulent and void, as to the appellant, (a distributee,) under the true construction of the act ‘ to prevent frauds and perjuries that act not only being in affirmance of the principles of the Common Law, which equally extend to the case of distributees, as of creditors and purchasers, but the former description of persons being also equally comprehended, with the latter, under the provisions of the said statute. On this ground the Court is of opinion to reverse the judgment, with costs, and enter it for the appellant.”